FOLLETT, J. (dissenting).
Title to property cannot be acquired through a fraud, much less through a crime. Riggs v. Palmer, 115 N. Y. 506, 22 N. E. 188. The act by which the appellant acquired the plaintiff’s money was a crime (Pen. Code, tit. 10, c. 8), and money so acquired is wrongfully taken and wrongfully detained, and an order of arrest is authorized by subdivision 2 of section 549 of the Code of Civil Procedure in such cases. This view of the question was not considered in Tompkins v. Smith, 48 N. Y. Super. Ct. 113, 62 How. Prac. 499, affirmed 89 N. Y. 602, by a divided court, and without an opinion. Again, a motion to vacate an order of arrest cannot be made until the defendant has been arrested. Code Civ. Proc. § 567; Kern v. Rackow, 44 How. Prac. 443; Gedney v. Haas, 50 How. Prac. 310; Van Tassel v. Marks, 4 N. Y. Law Bul. 19. Martin v. Gross (Super. N. Y.) 4 N. Y. Supp. 337, not followed. The case last cited was decided on the ground that section 568 of the Code of 'Civil Procedure provides that a motion to vacate an order of arrest “may be founded only upon the papers upon which the order was granted,” and that the provision of section 567 that the motion can be made only after arrest conflicts with section 568. BTad the order been executed, the return of the sheriff would show the fact, and the affidavit of the fact of arrest would be quite unnecessary. Besides, had the defendant moved on the original papers, accompanied by his affidavit showing that he had been arrested, the plaintiff could not have supported the arrest by new affidavits showing grounds therefor; at most he could be permitted only to deny that the defendant had been arrested. It not appearing that the order of arrest, the papers on which it was granted, or the summons has been served on the defendant, the motion to vacate the order was prematurely made.
The order of the special term denying the motion to vacate the order should be affirmed, with $10 costs and disbursements.
GREEN, J., concurs.